Citation Nr: 0821668	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-12 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to an effective date earlier than September 
17, 1999, for the award of a 70 percent evaluation for post-
traumatic stress disorder (PTSD).

2. Entitlement to an effective date earlier than January 1, 
2000, for the award of a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.  The case was subsequently transferred 
to the RO in Phoenix, Arizona.  

The veteran testified before the undersigned at a Travel 
Board hearing in Phoenix, Arizona in August 2006.  A 
transcript of this hearing is associated with the claims 
folder.  


FINDING OF FACT

The January 2003 Board decision which granted an effective 
date of September 17, 1999 for the veteran's 70 percent 
evaluation for PTSD and continued the January 1, 2000 
effective date for the veteran's award of TDIU is final and 
the Board is without jurisdiction to consider the veteran's 
November 2003 claim.


CONCLUSION OF LAW

The January 2003 Board decision which granted an effective 
date of September 17, 1999 for the veteran's 70 percent 
evaluation for PTSD and continued the January 1, 2000 
effective date for the veteran's award of TDIU is final and 
the appeal for an earlier effective date the 70 percent PTSD 
rating and award of TDIU based upon a November 2003 claim is 
legally precluded. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.105(a) (2007); Rudd v. Nicholson, 20 Vet. App. 296 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the veteran's assertions that he is 
entitled to an effective date prior to September 17, 1999 for 
the award of a 70 percent rating for his service-connected 
post-traumatic stress disorder (PTSD) and an effective date 
prior to January 11, 2000 for his award of a total disability 
based on individual unemployability.  Specifically, the 
veteran contends that he is entitled to a 70 percent rating 
for his PTSD beginning the summer of 1991.  He also contends 
that he stopped working in December 1999 and therefore should 
be receiving a TDIU from that date on.   

Factual Background

A review of the record reveals that service connection was 
granted for PTSD, evaluated as 10 percent disabling effective 
June 10, 1985, in an October 1985 rating decision, which 
reopened a previously denied claim.  Notice of this decision 
was sent to the veteran on November 5, 1985.  The veteran did 
not appeal this decision.

On April 29, 1987, the veteran filed a claim for entitlement 
to Paragraph 29 benefits for a temporary total evaluation 
based on hospitalization (under 38 C.F.R. § 4.29), and also 
filed a claim for an increased rating for PTSD.  By rating 
decision dated in August 1987, the RO awarded a temporary 
total (100 percent) evaluation from March 1987 to August 
1987, then continued a 10 percent evaluation for the periods 
preceding and following this period of temporary total 
disability.  Notice of this rating was sent on September 10, 
1987.  The veteran did not appeal this decision.

On July 16, 1990, the veteran filed a claim for entitlement 
to an increased rating for PTSD and an extension of temporary 
total disability benefits (Paragraph 29).  By rating decision 
dated in October 1990, the RO denied entitlement to a rating 
in excess of 10 percent for PTSD and declined to extend the 
period of temporary total disability.  Notice of this 
decision was sent on November 26, 1990.  The veteran did not 
appeal this decision. 

On January 14, 1992, the veteran filed a claim for 
entitlement to an increased evaluation for his PTSD.  By 
rating decision dated in July 1992, the RO awarded a 30 
percent evaluation for PTSD effective November 4, 1991. The 
veteran appealed this decision to the Board.  The claim was 
then remanded by the Board on three occasions; November 1993, 
May 1996, and December 1998.

By rating decision dated in December 1999, the RO awarded a 
temporary 100 percent disability rating for PTSD from 
September 27, 1999, to November 1, 1999. Effective November 
1, 1999, the 100 percent rating was ended, and the schedular 
evaluation was increased to 70 percent disabling.  The 
previous 30 percent evaluation remained in effect from 
November 4, 1991, to September 27, 1999. Notice of this 
decision was sent on December 28, 1999.

On January 11, 2000, the veteran submitted his claim for 
TDIU.  He indicated that he had last worked in December 1999, 
and became too disabled to work in that same month.

By rating decision of February 2000, the RO awarded an 
increased evaluation of 50 percent disabling for the 
veteran's PTSD from November 4, 1991, to November 1, 1999.  
Notice of this decision was sent on February 4, 2000.  The 
temporary total rating and the 70 percent evaluations 
remained unchanged from the December 1999 decision.

By rating decision dated in May 2000, the RO awarded 
entitlement to TDIU benefits effective January 11, 2000.  
This rating decision continued to assign an effective date of 
November 1, 1999 for a 70 percent evaluation for PTSD.

In a decision dated in January 2003 the Board granted an 
effective date of September 17, 1999 for the veteran's 70 
percent evaluation for PTSD and continued the January 1, 2000 
effective date for the veteran's award of TDIU.  Applying the 
law to the facts, the Board concluded that the earliest 
effective date possible for the veteran's 70 percent 
evaluation for PTSD was September 17, 1999 and that the facts 
did not warrant an earlier effective date for the veteran's 
award of TDIU. See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

In May 2003, the veteran filed a Motion for Reconsideration.  
This motion, however, was denied by correspondence dated in 
October 2003.  As such, the January 2003 Board decision is 
final. 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 
(2007).  In November 2003, the veteran attempted to reopen 
his claims of entitlement to earlier effective dates.  

Analysis

In Rudd v. Nicholson, 20 Vet. App. 296 (2006) the Court of 
Appeals for Veteran's Claims (Court) held that where a rating 
decision which established an effective date for an increased 
rating becomes final, an earlier effective date can only be 
established by a request for a revision of that decision 
based on clear and unmistakable error (CUE).  In essence, the 
Court in Rudd held that there is no "freestanding" earlier 
effective date claim which could be raised at any time.  See 
Rudd, 20 Vet. App. at 299.

Based on the Court's decision in Rudd, the Board finds that 
the veteran's earlier effective date claims for a 70 percent 
rating for PTSD and award of TDIU must be dismissed.  In its 
January 2003 decision the Board granted an effective date of 
September 17, 1999 for the veteran's 70 percent evaluation 
for PTSD and continued the January 1, 2000 effective date for 
the veteran's award of TDIU.  While the veteran filed a 
Motion for Reconsideration with regard to this decision, this 
motion was denied by correspondence dated in October 2003.  
As such, the January 2003 Board decision is final. 38 
U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2007). 

If the veteran believed that the January 2003 Board decision 
was incorrect, his proper recourse was to perfect an appeal 
to the Court.  Because the veteran did not appeal to the 
Court, the Board's January 2003 decision became final.  That 
being the case, the veteran is left with only one option in 
his attempt to obtain an earlier effective date: a claim 
alleging that the Board's January 2003 decision which granted 
an effective date of September 17, 1999 for the veteran's 70 
percent evaluation for PTSD and continued the January 1, 2000 
effective date for the veteran's award of TDIU contained CUE. 
See 38 C.F.R. § 3.105(a) (2007).  To date, the veteran has 
not alleged CUE in the January 2003 Board decision.

In light of the fact that the January 2003 Board decision is 
final, and the veteran nor his representative has alleged 
CUE, the Board is without jurisdiction to review the January 
2003 Board decision.  Dicarlo v. Nicholson, 20 Vet. App. 57-
58 (2006).  The Court has held that the proper disposition of 
a free standing claim for an earlier effective date claim is 
dismissal.  Rudd v. Nicholson, 20 Vet. App. at 300.  In 
conclusion, the Board is authorized to dismiss any appeal 
that fails to allege an error of fact or law. 38 U.S.C.A. § 
7105(d)(5); 38 C.F.R. § 20.302.  Accordingly, this appeal is 
dismissed.

Notice and Assistance

The Board has given consideration to VA's duty to notify and 
assist the veteran in the development of his claim.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  However, in Manning v. 
Principi, 16 Vet. App. 534 (2002), citing Livesay v. 
Principi, 15 Vet. App. 165 (2001), the Court held that these 
duties have no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
of the matter.  As discussed above, the veteran's claim is 
being dismissed by the Board because the veteran did not 
raise the earlier effective date issue in a timely fashion.  
The claim is therefore being dismissed based on the law.  
Whatever facts are necessary to adjudicate the claim are 
already contained in the claims folder.  Thus, notice or 
assistance to the veteran would be fruitless.




ORDER

The appeal is dismissed.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


